Case 2:20-cv-07415-MAA Document 16 Filed 04/01/21 Page 1 of 1 Page ID #:37




 1                          UNITED STATES DISTRICT COURT
 2                         CENTRAL DISTRICT OF CALIFORNIA
 3
                                  WESTERN DIVISION
 4
 5
 6   PATRICIA CARRILLO,                            ) No. 2:20-cv-07415-MAA
                                                   )
 7       Plaintiff,                                )
                                                   ) JUDGMENT
 8              v.                                 )
                                                   )
 9                                                 )
     ANDREW SAUL,                                  )
10   Commissioner of Social Security,              )
                                                   )
11       Defendant.                                )
                                                   )
12                                                 )
                                                   )
13                                                 )
                                                   )
14       Having approved the parties’ joint stipulation to voluntary remand
15   pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
16   COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
17
18
19
     Date: April 1, 2021                  ____________________________________
                                          HON. MARIA A. AUDERO
20                                        United States Magistrate Judge
21
22
23
24
25
26
27
28




                                            -1-
